Citation Nr: 9933502	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-14 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for VA death pension 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from March 1945 
to June 1945.  The veteran died in December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of February 1998 and 
July 1998 by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Manila, Philippines.  

In February 1998 the RO denied service connection for the 
cause of the veteran's death because the evidence failed to 
show that the veteran's death was related to military 
service.  The appellant filed notice of disagreement in April 
1998.  The RO also denied legal entitlement to payment of 
accrued benefits.  The bases for the denial was that the 
claim for accrued benefits was not filed within one year 
after the veteran's death, therefore, the appellant had no 
legal entitlement to accrued benefits under 38 U.S.C.A. 
§ 5121(c) (West 1991).  The denial of legal entitlement to 
accrued benefits was not appealed by the appellant.

The record shows that the RO construed medical documents 
received in March 1998, unrelated to the veteran, but in 
fact, misfiled, as sent by the appellant.  Consequently, a 
rating decision was issued in July 1998 which again denied 
service connection for the cause of the veteran's death.

In an August 1998 Statement of the Case, the RO raised the 
issues of service connection for the cause of death and 
whether the claimant has legal entitlement to death pension 
benefits.  The appellant's notice of disagreement was 
received by the RO in August 1998.  In September 1998 she 
appealed to the Board and requested a hearing. 


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  The veteran had recognized guerrilla service from March 
1945 to June 1945.

3.  The veteran did not have qualifying service for VA non-
service-connected death pension benefits.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant does not meet the requirements for 
eligibility to receive VA death pension benefits.  
38 U.S.C.A. §§ 101 (West 1991), 107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.1, 3.8 (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical record of a June 1945 physical 
examination of the veteran shows normal findings, including 
that of the cardiovascular system and lungs.

Post-service medical records of March 1991 show that the 
veteran was treated for productive cough and dyspnea, 
associated with anorexia and weight loss.  X-ray revealed 
minimal active pulmonary tuberculosis involving the right 
lung.  The diagnosis was minimal Koch's infection.

According to a death certificate, the veteran died in 
December 1991 of cardiac arrest with an underlying cause of 
congestive heart failure.

At her personal hearing the appellant testified that she has 
no other documentation.  Hearing Transcript (Tr.), p. 2.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996);  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either was a principal 
or a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Under the provisions of 38 U.S.C.A. § 107(a), service before 
July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces...(with exceptions based on service-connected 
compensation benefits).  38 U.S.C.A. § 107(a) (West 1991 & 
Supp. 1999).  

In Quiban v. Veterans Admin., 928 F.2d. 1154 (D.C. Cir. 
1991), the United States Court of Appeals for the District of 
Columbia upheld the constitutionality of 38 U.S.C.A. § 
107(a).  In Talon v. Brown, 999 F.2d. 514 (Fed.Cir. 1993), 
the United States Court for the Federal Circuit citing 
Quiban, supra, also upheld the constitutionality of 38 
U.S.C.A. § 107(a) (West 1991 & Supp. 1999).

Analysis

Service Connection for the Cause of the Veteran's Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the primary or 
contributory cause of death.  In the instant case, the death 
certificate reveals that the veteran died of cardiac arrest 
with an underlying cause of congestive heart failure.  The 
service medical record does not indicate a diagnosis or 
treatment of congestive heart failure or any other related 
disease or diseases.  There is no evidence showing that a 
heart disease was manifested to a degree of at least 10 
percent during the initial post-service year, even if the 
Board assumes that the veteran had 90 days' wartime service 
as required for the presumption of service connection under 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Review 
of the claims file discloses that at the time of the 
veteran's death, service connection was not in effect for any 
disability, nor was a claim pending.  Medical evidence 
submitted by the appellant is not probative of the issue at 
hand.  The appellant has not submitted any competent medical 
evidence of the onset in service of the disease which caused 
his death or that the cause of the veteran's death was linked 
to his military service.

The only evidence that the cause of the veteran's death is 
related to his service is the opinion of the appellant.  
Since the appellant has not been shown to have any medical 
training, her opinion as to the relationship between the 
veteran's service and the cause of his death is not 
considered competent evidence.  Grottviet, supra at 93, see 
also Heuer, supra at 384.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
additional evidence that has not already been requested or 
obtained that would well ground her claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  This decision also serves to 
inform her of the evidence necessary to well ground her 
claim.

Finally, the Board notes that in its July 1998 decision the 
RO considered medical evidence which did not pertain to this 
veteran.  However, the Board finds no prejudice to the 
appellant.  The RO had previously denied the appellant's 
claim in the February 1998 decision, prior to the receipt of 
the misfiled records, when the RO considered all the relevant 
medical records pertaining to the veteran submitted by the 
appellant.  Also, the misfiled documents did not contain any 
mention of disabilities of congestive heart failure and 
tuberculosis shown in the veteran's medical records and the 
misfiled documents showed nothing which might have been 
relevant to the appellant's claim.  Therefore, the Board 
concludes that the February 1998 RO decision reflects the 
basis of the denial of the claim and that the RO's error in 
subsequently considering the misfiled documents had no 
material effect on the appellant's claim.

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the doctrine of reasonable doubt has no 
application to her case.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, she has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded her greater consideration than 
her claim in fact warranted under the circumstances.  Meyer 
v. Brown, 9 Vet. App. 425, 431 (1996), Bernard v. Brown, 4 
Vet. App. 384 (1993).

Death Pension

The threshold question that must be resolved with regard to 
the claim of entitlement to VA death pension benefits is 
whether the appellant has submitted a meritorious claim.  If 
her claim fails because of the absence of legal merit or lack 
of entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The appellant contends that her husband's military service 
qualifies him as a veteran of the United States Armed Forces 
for VA death pension benefits.  The service department has 
certified that the veteran had recognized guerrilla service 
from March 1945 to June 1945.  Under the provisions of 38 
C.F.R. §§ 3.203, certification by the service department will 
be accepted for the purpose of establishing entitlement to 
pension.  Moreover, the Court has held that findings by the 
service department verifying a person's service are binding 
upon the VA for purposes of establishing service in the 
United States Armed Forces.  See Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); See also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Under pertinent provisions of the law there are certain 
limitations on the benefits available to dependents of 
recognized guerrillas.  38 U.S.C.A. § 107(a) provides that, 
except for purposes of compensation based on service-
connected disability, service before July 1, 1946 in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including organized 
guerrilla forces, shall not be deemed to have been active 
military, naval or air service for the purposes of any law of 
the United States conferring rights, privileges, or benefits 
upon any person by reason of the service of such person.

The evidence presented in the instant case, indicates that 
38 U.S.C.A. § 107(a) applies to the veteran's military 
service since he had recognized guerrilla service from March 
1945 to June 1945, which is prior to July 1, 1946.  
Consequently, the veteran's military service does not qualify 
the appellant for VA death pension benefits.

Accordingly, the Board has no recourse but to find that the 
veteran did not have the requisite service for the appellant 
to be eligible for VA death pension benefits. Since the 
veteran did not have qualifying service for death pension 
benefits, the appellant has failed to establish her 
eligibility as a proper claimant.  Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).  Therefore, the claim has no legal merit 
and is denied.  Sabonis, supra.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to basic eligibility for VA death pension 
benefits is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

